DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/10/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 12, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,453,107 to Daoud in view of JP2001324621A patent publication (the ‘621 publication, copy and English translation attached).
Regarding claim 1, Daoud teaches an organizer assembly (100, Fig. 2, reproduced below) for a butt closure, the organizer assembly defining a mutually orthogonal coordinate system comprising a longitudinal axis, a lateral axis, and a transverse axis, the organizer assembly comprising: a primary basket (dome shaped cover 120) extending along the longitudinal axis (x-axis) between a first open end (corresponding to a mating surface 122) and a second closed end (opposite to the mating surface, and on which a valve port 126 is disposed), the primary basket defining an interior (inside the dome); a bracket assembly (tray carrier 131, Fig. 4) extending along the transverse axis (y-axis) at the first open 

    PNG
    media_image1.png
    529
    714
    media_image1.png
    Greyscale
a plurality of organizer trays (trays 180a-h), each of the plurality of organizer trays rotatably connectable to the bracket assembly at one of the plurality of hinge assemblies (via the pivot pins 162a-h), each of the plurality of organizer trays rotatable between a first position wherein the organizer tray is aligned along the longitudinal axis (i.e., tray 180h in Fig. 2) and a second position wherein the organizer tray is aligned along the transverse axis (i.e., tray 180g, consistent with how applicant interprets “aligned” as illustrated in Fig. 7 of the instant application).
Daoud does not teach each of the plurality of organizer trays comprises a plurality of positioning slots and a positioning tab. The ‘621 publication discloses a housing case comprising: a primary basket (cover member 21) defining an interior (Fig. 6); a bracket assembly (a supporting body 4) comprising a plurality of hinge assemblies (pin shaft parts 2 and bearing parts 3); a plurality of organizer trays 
    PNG
    media_image2.png
    139
    101
    media_image2.png
    Greyscale
wherein the positioning tab of one of the plurality of organizer trays is inserted in one of the plurality of positioning slots of a neighboring organizer tray when the plurality of organizer trays is in the first position (as seen in drawing reproduced on the left, where the tab 5 from an upper tray is inserted in the slot 6 that is closest to the shaft part 2 of a lower, adjacent tray), and wherein the positioning tab of the one of the plurality of organizer trays is inserted in another one of the plurality of positioning slots of the neighboring organizer tray when the plurality of organizer trays is in the second position (this position is not illustrated completely but is the case when the tray is in its raised position, i.e., the topmost tray in Fig. 2, where the tab 5 from the upper tray would be inserted in the slot 6 that is furthest from the shaft part 2 of the lower, adjacent tray).  When a plurality of storage trays are stacked, the locking claw portion on one adjacent storage tray is sequentially engaged with the locking receiving portion on the other storage tray and is shifted in a stepwise manner under a multiplex state. By holding the support at an angle, the wiring arrangement can be neatly arranged, the core wire can be easily identified, and the connected storage trays can be separately removed, so that the storage trays can be easily updated and expanded. ([0009]) It would have been obvious to one having ordinary skill in the art to modify Daoud’s invention by adding corresponding tabs and slots on the edge of the trays, i.e., locking and receiving 
Regarding claim 5, Daoud further teaches the plurality of hinge assemblies are is stepped along the transverse axis, wherein the plurality of hinge assemblies is spaced apart in a linear array along the transverse axis as illustrated in Fig. 5.
Regarding claim 6, Daoud further teaches that sockets 140a-140h have associated first-position detents 156b-156i, respectively, for maintaining respective trays 180a-180h in the first position and sockets 140a-140h have associated second-position detents 156a-156h, respectively, for maintaining respective trays 180a-180h in the second position (the vertical position in FIG. 2).  That is, at the first position for the trays, the detents 156b-156i are the positioning tabs, while the detents 156a-156h, which are not in contact with the trays at the first position, are considered release tabs.
Regarding claim 12, Daoud further teaches a plurality of splice modules removably connected within each of the plurality of organizer trays (at attachment sections 183, Fig. 8).  With reference to how portions of the splice modules are made, i.e., using an overmolding process as claimed, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 21, Daoud further teaches an organizer base (base 110 that is inserted into the cover 120) insertable at least partially (up to its mating surface 119) into the interior of the basket; a connector shaft (tray carrier 131) connectable to the organizer base, the connector shaft extending from the first open end of the basket along the longitudinal axis, wherein the connector shaft connects the organizer assembly to the organizer base (via fasteners 135).

Regarding claim 24, the positioning tab of the organizing tray is insertable into a different positioning slot of the neighboring organizer tray when rotating from the first position to the second position as illustrated in Fig. 2 of the ‘621 publication and discussed above in rejection to claim 1.
Regarding claims 25, 26, Daoud further teaches the plurality of hinge assemblies is stepped along the transverse axis from the basket and spaced apart in a linear array along the transverse axis (as illustrated in Figs. 4-7, consistent with how applicant interprets transverse axis as illustrated in Fig. 7 of the instant application).
Regarding claim 27, the positioning tab of the organizing tray is insertable into a different positioning slot of the neighboring organizer tray when rotating from the first position to the second position as illustrated in Fig. 2 of the ‘621 publication and discussed above in rejection to claim 1.
Regarding claim 28, the ‘621 publication suggests the positioning tab inserted into the positioning slot of the neighboring organizer tray as discussed above in rejection to claim 1, and the plurality of organizer trays are stacked in a vertical array as illustrated in Fig. 10 of Daoud.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 depends on claim 1 and both claims recite the limitation “a plurality of positioning slots” and it is unclear whether they refer to the same components of the claimed invention.  For the purpose of this Office action, the positions slots recited in claim 9 are presumed to be different slots since they are “defined through the base wall” for “module mounting”.
Claim 9 recites “the plurality of organizer trays comprising a base wall” and it is unclear how multiple trays may comprise a single base wall in the claimed invention.  For the purpose of this Office action, the limitation is interpreted as “each of the plurality of organizer trays comprising a base wall”.
Claim 10 is also rejected as a dependent claim of claim 9.
Claims 21, 22 each recites the limitation "the plurality of organizer assemblies".  There is insufficient antecedent basis for this limitation in the claims. They are treated as “the organizer assembly” for the purpose of this Office action.
Claim 23 is also rejected as a dependent claim of claim 22.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include the positioning tab of the one of the plurality of organizer trays is inserted in yet another one of the plurality 
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include a plurality of removable retainer tabs, each connectable to the primary basket adjacent the upper peripheral lip, when considered in view of the rest of the limitations of the claim.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include a secondary basket rotatably connectable to the bracket assembly, when considered in view of the rest of the limitations of the claim.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include movement of the release tab causes movement of the positioning tab out of contact with the organizer tray such that the organizer tray can move from the second position to the first position.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include a contact tab extending from a rear end of a body of the organizer tray for contacting the positioning tab in the second position, when considered in view of the rest of the limitations of the claim..
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include a plurality of legs extending below a base, and a cantilevered arm extending below the base, the cantilevered arm comprising a tab, and wherein each leg is inserted in a leg slot and the tab is inserted in a positioning slot, when considered in view of the rest of the limitations of the claim.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or reasonably suggest a modification to include a  plurality of splice modules each comprising a base and a plurality of partitions defining channels therebetween for receiving one or more arms from a neighboring partition, when considered in view of the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5363466 discloses hinged flat modules with snap-fastening catches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883